Citation Nr: 1423650	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  14-02 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an earlier effective date prior to April 11, 2012 for the grant of special monthly pension based on the need for aid and attendance.   

2.  Entitlement to an earlier effective date prior to April 11, 2012 for the grant of death pension benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and E.M.


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from September 1943 to March 1946.  He died in April 2011.  The Appellant is the Veteran's surviving spouse.  
 
This matter comes on appeal before the Board of Veterans' Appeals (Board) from  April 2012 and May 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Manchester, New Hampshire (RO) which granted special monthly pension based on the need for aid and attendance and entitlement to death pension benefits, effective April 11, 2012.  

The Appellant testified at a March 2014 Board videoconference hearing; the hearing transcript has been associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to an earlier effective date prior to April 11, 2012 for the grant of death pension benefits is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  A March 27, 2012 VA Examination for Housebound Status or Permanent Need for Regular Aid and Attendance constitutes an informal claim for special monthly compensation based on the need for regular aid and attendance.    

2.  There are no documents or communications of record dated prior to March 27, 2012 that may be liberally construed as a claim for special monthly pension based on the need for aid and attendance or housebound status.

3.  Entitlement to special monthly pension based on the need for aid and attendance or housebound status was not established for any period prior to the date of the March 27, 2012 VA examination.  
    
4.  The evidence does not demonstrate that the Appellant departed from hospital, institutional or domiciliary care at VA's expense prior to March 27, 2012.
 

CONCLUSION OF LAW

The criteria for an earlier effective date of March 27, 2012 for the grant of special monthly pension based on the need for aid and attendance are met.  38 U.S.C.A. 
§§ 1115, 1502, 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.351, 3.352, 3.400, 3.402 (2013).





(CONTINUED ON NEXT PAGE)

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. 
§§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

The current appeal is for an earlier effective date for entitlement to special monthly pension.  Effective date claims are generally considered to be "downstream" issues from the original grant of VA benefits.  VA's General Counsel has promulgated an advisory opinion holding that separate notice of the VA's duty to assist and notify the claimant of his or her concomitant responsibilities in the development of claims involving such downstream issues is not required when adequate VCAA notice was provided following receipt of the original claim. VAOPGCPREC 8-2003. 

While the Appellant was not provided with VCAA notice addressing her claim for special monthly pension based on the need for aid and attendance, because the claim was granted, and the Appellant was provided with the criteria required for establishing an effective date, to include the specific effective date provisions for DIC or pension payable to a surviving spouse based on the need for aid and attendance or housebound status, in a December 2013 statement of the case, the Board finds that a reasonable person would have generally known about the requirements necessary to establish an effective date in this case.  Therefore, the Board finds that error in the failure to provide proper VCAA notice of this element is not prejudicial.  Moreover, neither the Appellant nor her representative has alleged that prejudice resulted from any VCAA notice error.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Appellant's claims, lay statements and testimony, a VA aid and attendance examination, and medical expense reports are of record.  The Board finds that the outcome of this earlier effective date claim depends exclusively on documents which are already contained in the VA claims folder.  The Court has held that an appellant claiming entitlement to an earlier effective date is not prejudiced by a failure to provide VCAA notice of the laws and regulations governing effective dates, if, based on the facts of the case, entitlement to an earlier effective date is not shown as a matter of law.  See Nelson v. Principi, 18 Vet. App. 407, 410 (2004).  The Board finds that only a partial grant of benefits is warranted in this case, and based on the facts of the case, any earlier entitlement is not shown as a matter of law.  For these reasons, the Board finds that VA has met its duties to notify and assist the Appellant.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013). 

Laws and Regulations

Special monthly compensation is payable to a claimant by reason of being in need of aid and attendance.  The need for aid and attendance means helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  The Veteran's spouse will be considered in need of regular aid and attendance if he or she: (1) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less in both eyes, or concentric contraction of the visual field to 5 degrees or less; or (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance.  38 U.S.C.A. §§ 1115, 1502 (West 2002); 38 C.F.R. § 3.351 (2013).

The following factors will be accorded consideration in determining the need for regular aid and attendance: inability of a claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustments of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of a claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, either physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment.  38 C.F.R. § 3.352(a).

A finding that the claimant is "bedridden" will provide a proper basis for the determination.  Bedridden will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that a Veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  It is not required that all of the disabling conditions enumerated in this paragraph be found to exist before a favorable rating may be made.  Id.  

The particular personal functions that the claimant is unable to perform are considered in connection with the claimant's condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that a claimant is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.  Id.  

Except as otherwise provided, the effective date of an evaluation and award for pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2013). 

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA. 
38 U.S.C.A. § 5101(a).  A "claim" is defined as a formal or informal communication, in writing, requesting a determination of entitlement, or evidencing a belief in entitlement to a benefit.  38 C.F.R. §§ 3.1(p), 3.151 (2013).  Any communication or action indicating intent to apply for one or more VA benefits may be considered an informal claim.  38 C.F.R. § 3.155 (2013).  Such an informal claim must identify the benefit sought.  Id.  38 C.F.R. § 3.1(p) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).  The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r) (2013). 

38 C.F.R. § 3.402 provides a rule specifically governing the effective date of an award of aid and attendance or housebound benefits to a surviving spouse.  This regulation directs that an award of a death pension based on the need for aid and attendance will be effective the date the claim for that benefit was received, unless one of two exceptions applies.  First, when an award of DIC or pension based on an original or reopened claim is effective for a period prior to the date of receipt of the claim, any additional DIC or pension payable to the surviving spouse by reason of need for aid and assistance or housebound status shall also be awarded for any part of the award's retroactive period for which entitlement to the additional benefit is established.  38 C.F.R. § 3.402(c)(1).  Second, for the purpose of granting aid and attendance benefits, the date of departure from hospital, institutional, or domiciliary care at VA expense may constitute the date of receipt of the claim.  38 C.F.R. 
§ 3.402(c)(2). 

The Appellant contends that special monthly pension should be granted from April 24, 2011, the date of the Veteran's death, or alternately, from July 2011, the date of her initial claim for DIC benefits.  In a June 2012 statement, the Appellant's daughter contends that the Appellant was in need of assistance and was dependent upon others for some of her care prior to the Veteran's death, and that there was no change in the Appellant's status since that time.  She testified in March 2014, that an initial DIC claim was submitted in April 2011, and that she later filed a claim for aid and attendance in 2011 or the beginning of 2012.  

After a review of all of the evidence, lay and medical, the Board finds that an earlier effective date of March 27, 2012 for the grant of special monthly pension is warranted.  The Board finds a claim for special monthly compensation based on the need for regular aid and attendance was received by VA on April 11, 2012.  In a formal Application for DIC, death pension, and accrued benefits (VA Form 21-534), the Appellant provided in the remarks section that she was applying for "nonservice-connected benefits with aid and attendance for a surviving spouse of a wartime veteran."   

Along with the April 2012 claim, the Appellant submitted a VA Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, dated on March 27, 2012.  A report of examination or hospitalization will be accepted as an informal claim for benefits under an existing law for benefits or for benefits under a liberalizing law or VA issue if the report relates to a disability which may establish entitlement.  38 C.F.R. § 3.157 (2013).  Accordingly, resolving reasonable doubt in the Appellant's favor, the Board finds that a March 27, 2012 VA examination for Housebound Status or Permanent Need for Regular Aid and Attendance constitutes an informal claim for special monthly compensation based on the need for regular aid and attendance.  While an expense statement for Maple Suites was also submitted in conjunction with the April 2012 claim, the expense statement was signed in April 2012, and thus, did not predate the March 27, 2012 VA examination.  Accordingly, the Board finds that the earlier date of the March 27, 2012 VA examination is the date of the Appellant's claim.  

The Board finds that there are no documents or communications of record dated prior to March 27, 2012 that may be liberally construed as a claim for special monthly pension based on the need for aid and attendance.  The initial June 2011 claim for DIC benefits did not identify a claim for special monthly pension based on the need for aid and attendance, and the Board finds that such a claim is not implicit to claim for DIC benefits.  Other documents of record, dated prior to the March 27, 2012, include a July 2011 medical expense report which identified expenses paid to Maple Suites, an "independent living" facility.  The Appellant's daughter also submitted a March 2012 inquiry to her senate office concerning whether "rent" could be included in the Appellant's expenses for calculating death pension and the status of the Appellant's claim.  The Board finds that statements made in the medical expense report and congressional inquiry do not evidence a belief in entitlement to benefits based on the need for aid and attendance or housebound status may not be construed as a claim for such benefits.  In these documents, the Appellant's residence at Maple Suites was identified as an "independent living" facility for which she paid "rent."  Even a liberal reading of the medical expense report and congressional inquiry, in a light most favorable to the Appellant, does not give rise to a claim for benefits based on the need for aid and attendance or housebound status.  

While the Appellant asserts in June 2012 and December 2012 statements that benefits should be granted from the date of the Veteran's death because she was in need of aid and assistance at that time and her status had not changed since the death of the Veteran, the Board emphasizes that VA regulations provide that the proper effective date is the later of the date of the claim, and not the date that entitlement arose.  Absent the applicability of one of the two exceptions provided under 38 C.F.R. § 3.402(c), the Board finds that the effective date for the award of aid and attendance is the date of the March 27, 2012 informal claim.  38 C.F.R. 
§ 3.402.

The Appellant contends that because she is in receipt of death pension benefits, special monthly pension should be retroactive to the date of the Veteran's death.  The first exception under 38 C.F.R. § 3.402(c)(1) provides that when an award of DIC or pension based on an original or reopened claim is effective for a period prior to the date of receipt of the claim, any additional DIC or pension payable to the surviving spouse by reason of need for aid and assistance or housebound status shall also be awarded for any part of the award's retroactive period for which entitlement to the additional benefit is established.  The Board finds that entitlement to special monthly pension based on the need for aid and attendance or housebound status was not established prior to the date of the March 27, 2012 VA examination.  In a May 2012 decision, the RO granted death pension benefits effective April 11, 2012.   While the claim for an earlier effective date for death pension benefits is being remanded to the AOJ, even assuming, arguendo, that death pension is awarded for the retroactive period prior to March 27, 2012, the Board finds that because the Appellant's need for aid and attendance was not established by the evidence of record prior to March 27, 2012, entitlement to special monthly pension would not be warranted for any part of the award's retroactive period.
 
The Board finds that entitlement to special monthly pension based on the Appellant's factual need for regular aid and attendance was first established by a March 27, 2012 VA examination.  While the VA examination shows that the Appellant was able to feed and bathe herself, attend to other hygiene needs, and manage activities of daily living, the VA examiner also indicated that she needed assistance with medication management and that she had decreased balance and loss of memory, indicating a need for regular aid and attendance.  The Board finds that prior to March 27, 2012, the evidence of record does not establish entitlement the special monthly pension based on the need of aid and attendance or housebound status.  At no point in time was the Appellant shown to be permanently bedridden.  See 38 C.F.R. § 3.352(a).  The Appellant was not shown to be a patient in a nursing home because of mental or physical incapacity.  Id.  As the Board has discussed above, a July 2011 medical expense report identified the Appellant's residence at Maple Suites as an "independent living" facility and an April 2012 expense statement for Maple Suites categorized it as an "Other Facility (Senior Living Facility, Adult Day Care, Group Home, Residential Facility, etc.)," and not as a skilled nursing care facility.  

The evidence of record dated prior to March 27, 2012 did not otherwise establish a factual need for aid and attendance.  The April 2012 expense report for Maple Suites shows that the Appellant did not need assistance with personal hygiene, dressing, feeding, bathing, or ambulation.  Additionally, assistance with medication management or medication reminders was not indicated.  Moreover, because the expense report for Maple Suites was signed in April 2012, the Board finds that it would not assist in establishing entitlement prior March 27, 2012.  Similarly, while the Appellant's daughter has provided more recent statements and testimony, indicating that the Appellant was in need assistance with some of her care since 2010, these statements were not of record prior to March 27, 2012 and thus, do not establish entitlement prior to that date.  Prior to March 27, 2012, there was no evidence of record indicating that the Appellant required care or assistance on a regular basis to protect her from hazards or dangers incident to her daily environment.  See 38 C.F.R. § 3.352(a).  For these reasons, the Board finds that the evidence of record does not establish a need for aid and attendance prior to March 27, 2012.  Accordingly, the Board finds that an effective date, prior to March 27, 2012, may not be awarded under the first exception to 38 C.F.R. § 3.402, because entitlement to such benefit was not shown prior to March 27, 2012.  

The second exception 38 C.F.R. § 3.402(c )(2) provides that, for the purpose of granting aid and attendance benefits, the date of departure from hospital, institutional, or domiciliary care at VA expense may constitute the date of receipt of the claim.  The Appellant has not asserted, nor does the evidence show that she was in receipt of hospital, institutional, or domiciliary care at VA expense prior to a March 27, 2012 claim for special monthly pension.  Accordingly, the second exception to 38 C.F.R. § 3.402 does not apply to this case.  For these reasons, the Board finds that there is no legal basis to award aid and attendance allowance to the Appellant prior to March 27, 2012. 

Resolving reasonable doubt in the Appellant's favor, the Board finds an earlier effective date of March 27, 2012 for the award of special monthly pension based on the need for aid and attendance is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  Entitlement to an effective date prior to March 27, 2012 is denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An earlier effective date of March 27, 2012 for the award of special monthly pension based on the need for aid and attendance is granted.


REMAND

In June 2012 and December 2012 statements, the Appellant contends that death pension benefits and spousal death benefits should be retroactive to the date of the Veteran's death.  The Board finds that the Appellant has submitted a timely notice of disagreement to the effective date of an award of VA death pension benefits.  The filing of a notice of disagreement places a claim in appellate status.  The failure to issue a statement of the case in such a circumstance renders a claim procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2013); see also Manlincon v. West, 12 Vet. App. 238 (1999).  

The purpose of the remand is to give the AOJ an opportunity to cure this defect by issuing a statement of the case.  Thereafter, the AOJ should return the claims file to the Board only if the Appellant perfects her appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); see also In re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) (holding that if the claims file does not contain a notice of disagreement, a statement of the case and a VA Form 9 (substantive appeal), the Board is not required and has no authority to decide the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The AOJ should issue a statement of the case addressing entitlement to an earlier effective date prior to April 11, 2012 for the grant of death pension benefits.  The Appellant should be given an opportunity to perfect an appeal by submitting a timely substantive appeal.  The AOJ should advise the Appellant that the issues will not be returned to the Board for appellate consideration following the issuance of the statement of the case unless she perfects an appeal.


The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


